EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview and subsequent communication with Mr. Roman Fayerberg, Attorney for Applicant, on or about 14 July 2022.

The application has been amended as follows (where underline text is added, and strikethrough or double bracketed text is deleted): 

In claim 1, line 9:  the term “the” is deleted and replaced with “a”.

Claim 2 is amended as follows:  The system of claim 1, wherein the analyte is glucose and one of the one or more interferents 

Claim 3 is amended as follows:  The system of claim 1, wherein the test strip comprises:
at least one electrically insulating layer with a proximal region and a distal region;
a conductive pattern including at least one electrode at the proximal regionat least one electrode 
a reagent layer contacting at least a portion of the at least one electrode;[[,]] and
a chamber for receiving the sample.

In claim 5, line 1:  the term “the” is deleted and replaced with “a”.

Claim 8 is amended as follows:  The system of claim 1, further comprising a peak detector circuit for generating a DC signal proportional to the phase measurement which can be read by the [[a]] processor.

In claim 10, the phrase “frequency is” is deleted and replaced with “high frequencies are”.

In claim 11, line 2:  the term “the” is deleted and replaced with “a”.

In claim 11, line 9:  the term “the” is deleted and replaced with “a”.

In claim 11, line 10:  the term “that” is deleted.

Claim 12 is amended as follows:  The system of claim 11, wherein the analyte is glucose and one of the one or more interferents 

Claim 13 is amended as follows:  The system of claim 11, further comprising a test strip for collecting the sample, comprising wherein the electrical conductivity of the two or more contacting pads form a code that represents information particular to the test strip.

In claim 14, line 2:  the term “the” is deleted and replaced with “a”; the term “and” is added to the end of the line.

In claim 14, line 7:  the term “the” is deleted and replaced with “a”.

In claim 14, line 8:  the term “that” is deleted.

Claim 15 is amended as follows: The method one of the one or more interferents 

Claim 16 is amended as follows:  The method interferent 

Claim 17 is amended as follows:  The method 

Claim 18 is amended as follows:  The method high frequencies are 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are not changed from the reasoning recited in the Notice of Allowance mailed on 28 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119. The examiner can normally be reached M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795    
15 July 2022